ITEMID: 001-72638
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF NIKOLAYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1943 and lives in the town of Tambov.
5. In the 1980s he took part in a rescue operation on the site of the Chernobyl nuclear disaster. As of an unspecified date the applicant has been in receipt of social benefits in this connection.
6. On an unspecified date the applicant sued the Tambov Pension Authority (Управление социальной защиты населения мэрии города Тамбова, “the authority”) seeking to recover the amount of allegedly unpaid social benefits.
7. By judgment of 19 March 2001 the Oktyabrskiy District Court of Tambov (“the District Court”) examined and granted the applicant’s action and ordered the authority to pay him the arrears of RUR 20,603.67.
8. The judgment was upheld on appeal by the Tambov Regional Court (“the Regional Court”) on 16 May 2001. It came into force on the same date. Immediately thereafter the applicant obtained an execution writ and instituted enforcement proceedings.
9. The amount due to the applicant pursuant to the judgment of 19 March 2001 and decision of 16 May 2001 was paid to him by two money transfers dated 7 March 2003 (20,603.67 RUR) and 19 February 2004 (5,130.31 RUR) respectively.
10. On 28 May 2002 the District Court examined and granted the applicant’s claim for penalty in connection with alleged non-enforcement of the judgment of 19 March 2001. The court ordered the authority to pay the applicant RUR 38,940.93.
11. The judgment of 28 May 2002 was not appealed against by the parties and came into force on 13 June 2002.
12. Immediately thereafter the applicant obtained an execution writ and instituted enforcement proceedings.
13. By letter of 18 February 2003 the bailiffs returned the writ and supporting documents to the applicant and invited him to apply to a local branch of the Federal Treasury.
14. It appears that the applicant followed these instructions and submitted the writ and supporting documents to the Federal Treasury. On 4 March 2003 the Federal Treasury refused to pay the money due by reference to the fact that the respondent authority had not been registered.
15. On an unspecified date the respondent authority brought an application seeking supervisory review of the judgment of 28 May 2002. A judge of the Regional Court on 17 June 2003 examined the application and decided to forward it for examination on the merits to the Presidium of the Regional Court.
16. It appears that by letter of 17 June 2003 the Regional Court notified the applicant and other parties in the case of the supervisory review hearing of 26 June 2003.
17. On 26 June 2003 the Regional Court quashed the judgment of 28 May 2002 by way of supervisory review and remitted the case for a fresh examination at the first instance. It appears that the applicant was absent from the hearing.
18. According to the Government, on 16 July 2003 the first instance court discontinued the proceedings in the case for the applicant’s failure to appear.
19. It appears that on 16 June and 10 October 2003 the District Court examined and fully granted the applicant’s two fresh claims for unpaid social benefits. It ordered the authority to pay RUR 18,721.85 and RUR 5,130.31 respectively. Both decisions were enforced with a six months delay, in December 2003 and February 2004 respectively.
20. A special law adopted in 1995 entitles the participants of the liquidation of the consequences of the Chernobyl nuclear accident to additional social benefits, including monthly payments.
21. Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 provides that a bailiff’s order on the institution of enforcement proceedings must fix a time-limit for the defendant’s voluntary compliance with a writ of execution. The time-limit may not exceed five days. The bailiff must also warn the defendant that a coercive action will follow, should the defendant fail to comply with the time-limit.
22. Under Section 13 of the Law, the enforcement proceedings should be completed within two months upon receipt of the writ of enforcement by the bailiff.
23. Under special rules governing enforcement of execution writs against the recipients of allocations from the federal budget, adopted by the Federal Government on 22 February 2001 (Decree No. 143, as in force at the relevant time), a creditor is to apply to a relevant branch of the Federal Treasury holding debtor’s accounts (Sections 1 to 4).
24. Within the next five days the branch examines the application and notifies the debtor of the writ, compelling the latter to abide by the respective court decisions (Sections 7 to 12). In case of the debtor’s failure to comply within two months, the branch may temporarily freeze the debtor’s accounts (see Section 13).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
